DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 8, in the reply filed on 09/02/2021 is acknowledged.  The traversal is on the ground(s) that at least Groups II and III should be examined with Group I, at least because claims 2 and 6 are each epoxy resins containing an epoxy compound represented by Formula (1), claim 6 should be examined with claim 2, which is in the elected Group I, claim 7 is merely a different way of defining specific epoxy compound 1 represented by Formula I, claim 7 should be examined with claim 2, which is in the elected Group I, these claims all share the same epoxy resins there is unity of invention between at least Groups I-III, and Group V should either be examined with claim 8, from which these claims depend and which is in the elected Group I. This is not found persuasive because Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of an epoxy compound having a mesogenic structure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Katagi et al. (WO 2016/104772 A1, cited in IDS, US .
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-7 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/02/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katagi et al. (WO 2016/104772 A1, cited in IDS, US 2017/0349695 A1 is English language equivalent, is used for citation, and made of record on 04/02/2021).
Regarding claim 1, the instant application recites that the epoxy resin of the embodiment may include, as a mesogen-containing epoxy compound, an epoxy compound having a structure represented by Formula (1) [0124], that the method of synthesizing a mesogen-containing epoxy compound is not particularly limited [0125], and that a mesogen-containing epoxy compound may be obtained by allowing an epoxy compound, having a mesogenic structure of a mesogen-containing epoxy compound to react with a compound having a functional group that can react with an epoxy group of the mesogenic epoxy monomer [0125]. Katagi teaches an epoxy resin that is obtained by a reaction of an epoxy resin monomer having a mesogen backbone and having two glycidyl groups in a molecule thereof with a divalent phenol compound having, as substituents, two hydroxyl groups on one benzene ring [0039], which reads on the method that is recited in the instant application. The instant application recites that examples of the mesogenic epoxy monomer include an epoxy compound having a structure represented by Formula (1-m) [0125], that Formula (1-m) is 
    PNG
    media_image1.png
    90
    289
    media_image1.png
    Greyscale
 [0041], wherein X [0042] represents a single bond or a linking group that includes at least one divalent group selected from the 
    PNG
    media_image2.png
    334
    353
    media_image2.png
    Greyscale
 [0026], where each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; each n independently represents an integer from 0 to 4; k represents an integer from 0 to 7; m represents an integer from 0 to 8; and 1 represents an integer from 0 to 12 [0027], wherein Y [0042] represents an aliphatic group hydrocarbon group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group [0025], wherein n [0042] independently represents an integer from 0 to 4 [0025]. Katagi teaches that the epoxy resin monomer having a mesogen backbone and having two glycidyl groups in a molecule thereof are [0042] 1-(3-methyl-4-oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-1-cyclohexene [0043], 1-(3-methyl-4-oxiranylmethoxyphenyl)-4-(4-oxiranylmethoxyphenyl)-benzene [0044], or trans-4-[4-(2,3 -epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate [0045], which reads on 3 in Formula (1) (branch) is not particularly limited [0128], and that the introduction can be performed by allowing an epoxy group of a mesogenic epoxy monomer having a structure represented by R3 to react with a secondary hydroxy group, which is formed as a result of reaction between a mesogenic epoxy monomer having a structure corresponding to R1 and R2 and a compound having a hydroxy group as a functional group to react with an epoxy group [0128]. Katagi teaches that the epoxy resin is obtained by a reaction of an epoxy resin monomer having a mesogen backbone and having two glycidyl groups in a molecule thereof with a divalent phenol compound having, as substituents, two hydroxyl groups on one benzene ring [0039], which reads on method that is recited in the instant application. The instant application recites that the progression of reaction for introducing a structure represented by R3 into a reaction product can be controlled by selecting a suitable reaction catalyst [0129], that the type of reaction catalyst is not prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product (MPEP 2112.01(I)). If the applicant were to show that the product of the prior art would not necessarily have the claimed properties, it would be the Office' s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only an epoxy resin comprising an epoxy compound having a mesogenic structure.
1, R2, and R3 independently represents a monovalent group, at least one of the monovalent groups represented by R1, R2, and R3 includes a mesogenic structure, and at least one of the monovalent groups represented by R1, R2, and R3 has an epoxy group as claimed.
Regarding claim 5, since Katagi’s method of obtaining their epoxy resin reads on the method of synthesizing the mesogen-containing epoxy compound recited in the instant application, as explained above for claim 1, Katagi’s epoxy resin must read on the epoxy resin according to claim 1, wherein the initial dynamic shear viscosity η’1 is 200 Pa·s or less as claimed. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01(I)). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product (MPEP 2112.01(I)). If the applicant were to show that the product of the prior art would not necessarily have the claimed properties, it would be the Office' s position that the application contains inadequate disclosure that 
Regarding claim 8, Katagi teaches an inorganic filler-containing epoxy resin composition comprising the epoxy resin [0085] and a phenol curing agent [0111], which reads on an epoxy resin composition, comprising the epoxy resin according to claim 1, and a curing agent as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Katagi et al. (WO 2016/104772 A1, cited in IDS, US 2017/0349695 A1 is English language equivalent, is used for citation, and made of record on 04/02/2021) as applied to claim 1, and further in view of Akatsuka et al. (US 2003/0229159 A1).
Regarding claim 3, Katagi teaches the epoxy resin according to claim 1 as explained above. Katagi teaches that that the epoxy resin that is obtained by a reaction of an epoxy resin monomer having a mesogen backbone and having two glycidyl groups in a molecule thereof with a divalent phenol compound having, as substituents, two hydroxyl groups on one benzene ring [0039, 0188] is represented by the formula 
    PNG
    media_image3.png
    119
    674
    media_image3.png
    Greyscale
 [0186], wherein each X independently represents a divalent having a mesogen backbone, and Y represents a phenylene group optionally having a substituent [0187], wherein the divalent phenol compound having, as substituents, two hydroxyl groups on one benzene ring is catechol, resorcinol, hydroquinone, or a derivative thereof [0050], which reads on the epoxy resin according to claim 1 comprising an epoxy compound A having two mesogenic structures and one phenylene group as claimed.
Katagi does not teach that the epoxy resin further comprises an epoxy compound B having two or more mesogenic structures and at least one divalent biphenyl group. 
    PNG
    media_image4.png
    91
    807
    media_image4.png
    Greyscale
 [0012, 0023], where Ms denotes a mesogen and R a spacer [0013, 0026], wherein the compound is obtained by reaction of an epoxy resin with one mesogen contained in a molecule that is [0014, 0023] 
    PNG
    media_image5.png
    145
    591
    media_image5.png
    Greyscale
 [0025] and a compound with two elements of active hydrogen contained in a molecule [0014, 0023] that is 
    PNG
    media_image6.png
    34
    205
    media_image6.png
    Greyscale
 [0025], wherein the compound with two elements of active hydrogen contained in one molecule is biphenol [0022]. Katagi and Akatsuka are analogous art because both references are in the same field of endeavor of an epoxy resin comprising an epoxy compound having two mesogenic structures and one functional group comprising a phenylene group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Akatsuka’s epoxy resin comprising a compound having a structure expressed by the formula 
    PNG
    media_image4.png
    91
    807
    media_image4.png
    Greyscale
, where Ms denotes a mesogen and R a spacer, wherein the compound is obtained by reaction of an epoxy resin with one mesogen contained in a molecule that is 
    PNG
    media_image5.png
    145
    591
    media_image5.png
    Greyscale
 and a compound with two elements of active hydrogen contained in a molecule that is 
    PNG
    media_image6.png
    34
    205
    media_image6.png
    Greyscale
, wherein the compound with two 
    PNG
    media_image4.png
    91
    807
    media_image4.png
    Greyscale
 [0012, 0023], where Ms denotes a mesogen and R a spacer [0013, 0026], wherein the compound is obtained by reaction of an epoxy resin with one mesogen contained in a molecule that is [0014, 0023] 
    PNG
    media_image5.png
    145
    591
    media_image5.png
    Greyscale
 [0025] and a compound with two elements of active hydrogen contained in a molecule [0014, 0023] that is 
    PNG
    media_image6.png
    34
    205
    media_image6.png
    Greyscale
 [0025], wherein the compound with two elements of active hydrogen contained in one molecule is biphenol [0022], is beneficial for containing in a molecule two mesogens coupled by a folded chain [0009], which would have been desirable for Katagi’s epoxy resin and for modifying mesogenic properties of Katagi’s epoxy resin because Katagi teaches that the epoxy resin that is obtained by a reaction of an epoxy resin monomer having a mesogen backbone and having two glycidyl groups in a molecule thereof with a divalent phenol compound having, as substituents, two hydroxyl groups on one benzene ring [0039, 0188] is represented by the formula 
    PNG
    media_image3.png
    119
    674
    media_image3.png
    Greyscale
 [0186], wherein each X 
Regarding claim 4, Katagi teaches the epoxy resin according to claim 1 as explained above. Katagi teaches that that the epoxy resin that is obtained by a reaction of an epoxy resin monomer having a mesogen backbone and having two glycidyl groups in a molecule thereof with a divalent phenol compound having, as substituents, two hydroxyl groups on one benzene ring [0039, 0188] is represented by the formula 
    PNG
    media_image3.png
    119
    674
    media_image3.png
    Greyscale
 [0186], wherein each X independently represents a divalent having a mesogen backbone, and Y represents a phenylene group optionally having a substituent [0187], wherein the divalent phenol compound having, as substituents, two hydroxyl groups on one benzene ring is catechol, resorcinol, hydroquinone, or a derivative thereof [0050], which reads on the epoxy resin according to claim 1 comprising an epoxy compound having an aromatic ring that forms a divalent phenyl structure, and having mesogenic structures that are independently bonded to the aromatic ring.
Katagi does not teach that the epoxy resin comprises an epoxy compound having two aromatic rings that form a divalent biphenyl structure, and having mesogenic structures that are independently bonded to each of the two aromatic rings, wherein at least one of the mesogenic structures is bonded to the aromatic ring at an angle to the molecular axis of the biphenyl structure. However, Akatsuka teaches an epoxy resin 
    PNG
    media_image4.png
    91
    807
    media_image4.png
    Greyscale
 [0012, 0023], where Ms denotes a mesogen and R a spacer [0013, 0026], wherein the compound is obtained by reaction of an epoxy resin with one mesogen contained in a molecule that is [0014, 0023] 
    PNG
    media_image5.png
    145
    591
    media_image5.png
    Greyscale
 [0025] and a compound with two elements of active hydrogen contained in a molecule [0014, 0023] that is 
    PNG
    media_image6.png
    34
    205
    media_image6.png
    Greyscale
 [0025], wherein the compound with two elements of active hydrogen contained in one molecule is biphenol [0022]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Akatsuka’s epoxy resin comprising a compound having a structure expressed by the formula 
    PNG
    media_image4.png
    91
    807
    media_image4.png
    Greyscale
, where Ms denotes a mesogen and R a spacer, wherein the compound is obtained by reaction of an epoxy resin with one mesogen contained in a molecule that is 
    PNG
    media_image5.png
    145
    591
    media_image5.png
    Greyscale
 and a compound with two elements of active hydrogen contained in a molecule that is 
    PNG
    media_image6.png
    34
    205
    media_image6.png
    Greyscale
, wherein the compound with two elements of active hydrogen contained in one molecule is biphenol, such that Akatsuka’s biphenol is 2,2’-biphenol or 3,3’-biphenol, to modify Katagi’s epoxy resin, which would read on the limitation wherein the epoxy resin comprises an epoxy compound having two aromatic rings that form a divalent biphenyl structure, and having 
    PNG
    media_image4.png
    91
    807
    media_image4.png
    Greyscale
 [0012, 0023], where Ms denotes a mesogen and R a spacer [0013, 0026], wherein the compound is obtained by reaction of an epoxy resin with one mesogen contained in a molecule that is [0014, 0023] 
    PNG
    media_image5.png
    145
    591
    media_image5.png
    Greyscale
 [0025] and a compound with two elements of active hydrogen contained in a molecule [0014, 0023] that is 
    PNG
    media_image6.png
    34
    205
    media_image6.png
    Greyscale
 [0025], wherein the compound with two elements of active hydrogen contained in one molecule is biphenol [0022], is beneficial for containing in a molecule two mesogens coupled by a folded chain [0009], which would have been desirable for Katagi’s epoxy resin and for modifying mesogenic properties of Katagi’s epoxy resin because Katagi teaches that the epoxy resin that is obtained by a reaction of an epoxy resin monomer having a mesogen backbone and having two glycidyl groups in a molecule thereof with a divalent phenol compound having, as substituents, two hydroxyl groups on one benzene ring [0039, 0188] is represented by the formula 
    PNG
    media_image3.png
    119
    674
    media_image3.png
    Greyscale
 [0186], wherein each X independently represents a divalent having a mesogen backbone, and Y represents a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6-8 of U.S. Patent No. 10,800,872 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims an epoxy resin comprising a multimer, wherein the multimer is a reaction product of a diepoxy monomer having a mesogenic structure and a difunctional benzene or biphenyl compound having functional groups that are capable of reacting with an epoxy group of the diepoxy monomer, wherein the epoxy resin has a maximum value of η’2/η’1 of 20 or less within a temperature range of from 30°C to 150°C, wherein η’1 is a dynamic shear viscosity (Pa·s) measured in the process of decreasing the temperature, and η’2 is a dynamic shear viscosity (Pa·s) measured in .
The patent does not claim with sufficient specificity of the epoxy compound having a value of η’2/η’1 equal to 3 or less. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the patent’s η’2/η’1 to be 3 or less, which would read on the limitation of the epoxy compound having a value of η’2/η’1 equal to 3 or less as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar mesogenic properties because the patent claims that the epoxy resin has a maximum value of η’2/η’1 of 20 or less within a temperature range of from 30°C to 150°C, wherein η’1 is a dynamic shear viscosity (Pa·s) measured in the process of decreasing the temperature, and η’2 is a dynamic shear viscosity (Pa·s) measured in the process of increasing the temperature, η’1 and η’2 being measured at the same temperature, and a value of η’2 measured at 100° C is 1000 Pas or less, and that the epoxy resin comprises a multimer, wherein the multimer is a reaction product of a diepoxy monomer having a mesogenic structure (claim 1). Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767